 

IN THE UNITED STA'I`ES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

CENTER FOR SoCIAL CHANGE, INC., *
Plainriff "‘
v. "‘
CIVIL NO. JKB-19-0734

MORGAN PROP. MGMT. CO., LLC, et *
al., `

Defendants *"
s a a a a se ,-¢ a k k a a
MEMORANDUM AND ORDER

The complaint in this case Was filed March 8, 2019, alleging violation of the Fair
Housing Act, 42 U.S.C. § 3604(£)(1), by Defendants, Morgan Properties Management Company,
LLC, and Granite Run Apartments Owner, LLC, for refusing to renew a lease on a property
rented since 2013 to Plaintiff, the Center for Social Change, Incorporated (“CSC”), Which has
two residential clients with physical, intellectual, and/or developmental disabilities living in the
unit, 2403 Bytham Court, Apartment 104, Windsor Mill, Maryland 21244. (Compl. 1111 10, 15,
ECF No. l.) Defen'dants have notified Plaintiff that its lease expires today, March 11, 2019, and
that CSC must vacate the property today. (Id. 11 27.)

CSC has filed a motion for temporary restraining order (“TRO”) and preliminary
injunction to prevent Defendants from forcing CSC’s clients to vacate the place they have lived
for several years (Pl.’s Mot. TRO & Pl, ECF No. 3.) By Way of exhibits to its motion, CSC has
provided evidence that Defendants’ efforts to have CSC’s clients out of the property are
motivated by discriminatory animus, in violation of the Fair Housing Act. Further, CSC has

made a showing that it Will expend, unnecessarily, substantial sums of money in finding a new

 

residence, obtaining licenses for it, and making necessary modifications to it, a process that 7

could take many months. Finally, CSC has shown.its residential clients will be harmed by being
uprooted from a Stable housing situation and being put in temporary housing while a search is
made for more permanent housing, where they will once again go through a process of adjusting
to new surroundings By email, Plaintiff has provided an attorney for Defendants with copies of
Plaintiff’s filings in this case. (Let. Mar. 8, 2019, Krevor-Weisbaurn to Rollins, ECF No. 4.)

In Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7 (2008), the Supreme
Court set forth the following standard for preliminary injunctive relief:

A plaintiff seeking a preliminary injunction must establish that he is likely

to succeed on the merits, that he is likely to suffer irreparable harm in the absence

of preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.
Ia’. at 20. lnjunctive relief is “an extraordinary remedy that may only be awarded upon a clear
showing that the plaintiff is entitled to such relief.” Id. at 22. Courts are called upon to balance
a plaintiffs claims of injury against the burdens to be imposed upon the defendant, and they
must “pay particular regard for the public consequences in employing the extraordinary remedy
of injunction.” Ial. at 24. The same standard applicable to preliminary injunctive relief is
applicable to the question of whether a TRO should issue. Long v. Bd. ofEduc., Dz`st. 128, 167
-. F. Supp. 2d 988, 990 (N.D. Ill. 2001); Perdue Farms, Inc. v. NLRB, 927 F. Supp. 897, 904
(E.D.N.C. 1996).

Under this standard, CSC has shown an entitlement to relief. CSC is likely to succeed on
the merits with evidence that Defendants have violated the F air I-lousing Act by discriminating
against CSC because of its association with individuals with disabilities Additionally, case law

is clear that the showing CSC has made establishes irreparable harm in the absence of

preliminary relief. See Pathways Psychosocial v. Town of Leonardtown, 223 F. Supp. 2d 699,

 

717 (D. Md. 2002) (irreparable harm presumed from violation of civil rights statutes). See also
Forest Cin Daly Housing, Inc. v. Town ofNorth Hempstead, 175 F.3d 144, 153 (2d Cir. 1999)
(“[W]here a plaintiff demonstrates a likelihood of success on the merits of a fair housing claim,
irreparable harm may be presumed.”) (citations omitted); Gresham v. Windrush Parmers, Ltd.,
730 F.2d l417, 1423 (l lth Cir. 1984) (“We agree With the district court that irreparable injury
may be presumed from the fact of discrimination and violations of fair housing statutes.”);
Cousins v. Bray, 297 F. Supp. 2d 1027, 1041 (S.D. Ohio 2003) (“Because the Fair Housing Act
provides that equitable relief is available where there is a violation of the statute, 42 U.S.C.
§3613(0)(1), the traditional showing of irreparable harm is not required in order to grant a
preliminary injunction in a Fair Housing Act case.”); North Shore-Chicago Rehabilitation, Inc. v.
Village of _Skokie, 827 F. Supp. 497, 509 (N.D. .Ill. 1993) (“Where a plaintiff has shown a
likelihood of success in proving a violation of the Fair Housing Act, irreparable injury is
presumed Furthermore, . . . where a statute specifically provides for the grant of injunctive
relief, irreparable injury need not be shown.” (citation omitted))S Stewart B. McKinney Found.,
Inc. v. Town Plan & Zoning Comm'n of T own of Fairy"z`eld, 790 F. Supp. 1197, 1208 (D. Conn.
1992) (“[l]rreparable harm may be presumed in this case because . . . the plaintiff has presented
sufficient evidence to establish that its rights under the [Fair Housing] Act have been violated.”).
As in these cited cases, this Court finds irreparable harm to Plaintiff may be presumed and is, in
fact, established based on evidence Defendants have violated the Fair Housing Act.

The balance of equities tips in Plaintiff’s favor. Indeed, the Court does not see any basis
for finding the balance of equities favors the Defendants; no irreparable harm to Defendants can

be found at all. Finally, the public interest in penalizing and preventing discrimination against

 

those with disabilities and those associated with disabled individuals in housing decisions
necessitates the issuance of temporary injunctive relief.
Accordingly, it is hereby ORDERED:

l. Plaintist motion (ECF No. 3) is GRANTEI) insofar as it seeks a Temporary Restraining `
Order.

2. Defendants shall cease any and all efforts to remove Plaintiff and its two clients who
reside at 2403 Bytham Court, Apartment 104, Windsor Mill, Maryland 21244, from that
unit, and rescind any current notices of eviction and/or notices of non-renewal of the
lease for that unit.

3. This Temporary Restraining Order SHALL REMAIN IN EFFECT until 12:01 a.m.,
March 26, 2019. lt is subject to extension under Federal Rule of Civil Procedure
65(b)(2). The Court will hold a hearing on Plaintif`f’ s motion for preliminary injunctive
relief on a date to be determined

4. Plaintiff SHALL ENSURE it promptly transmits a copy of this memorandum and order

to Defendants.

DATEDthiS if day OfMarch, 2019, ar 3:'55!°./14 .

BY THE COURT:

fla ¢~/. 324

James K. Bredar
Chief Judge

 

